EXHIBIT 10.65

April 12, 2016

 

Gerard D'Couto
Neah Power Systems, Inc.
22118-20th Ave SE  Suite 142
Bothell, WA 98021

 

Dear Gerard:

This “new” engagement letter is meant to replace and substitute for that certain
engagement letter, dated September 25, 2014, signed by Jeffrey A. May P. C. and
Neah Power Systems, Inc. (hereinafter “you” or “your” or the “Company”) for
certain professional services. This new engagement letter shall set forth our
understanding of the new terms and objectives of my engagement and the nature
and limitations of the services I will provide. This new engagement between you
and my firm will be governed by the terms of this letter, effective Apr 15,
2016.

Engagement Objective

To serve as the “Chief Financial Officer” of the Company, providing assistance
to accounting/finance staff on a part-time basis. I will be a Consultant to the
Company and not an Employee of the Company.

Scope of Engagement

The engagement will begin in April 2016 and continue through your fiscal year
ending September 30, 2016.    Not all items will be completed in this time
period as some items are continuous and multi-year in nature.  The work will be
performed on-site at your Seattle area office and off-site when and if needed. 

Engagement Approach

I will approach the engagement as summarized below. The engagement encompasses
different work timelines, some work to be done monthly, quarterly, annually and
some on an on-going multi-year basis.  This engagement letter is not meant to be
all-inclusive, and is not limited to the below, listed items.  As other
agreed-upon work items may be added as the needs come up and are agreed to. The
key engagement components are:

•    Provide continued assistance on the running  and operation of the Sage 50
accounting and FAS software.

•    Provide assistance as needed/requested for month-end “closing” of the
books.  To include, but not limited to; monthly bank reconcilations, accruals,
examination of general ledger accounts, variance analysis on differences from
actual to estimates/budgets/forcasts and needed month-end journal entries.

•     Provide assistance and work on required quarterly filing.  Prepare/provide
assistance on reports and schedules needed for outside accounting firm and
filing with SEC.

•     Provide assistance and work on required annual filing.  Prepare/provide
assistance on reports and schedules needed for outside accounting firm and
filing with SEC.

•     Provide assistance and work on reports, documents and schedules as
requested and needed by the outside auditors.

•     Work on set-up of budget and forecasts as needed.  Assistance provided to
set up of “Use of Proceeds Reports” (showing “burn rate”, cash expense
reports).  Reports to be set and modified as needed and requested by users of
the reports.

•     Will take on requested “controller work”.

•     Provide assistance and work on resolving “super old” accounts payable
problems.

•     When needed, set up an inventory system in Sage 50.

•     When needed, set up a sales-order process.

•     When needed, set up job cost reports for new products.

•     Other work to be agreed to.

 

Client Responsibilities

Neah Power Systems, Inc. Support:

I will require the support of your personnel to achieve timely completion of the
engagement objectives. Support includes, but is not limited to, the
collection/access of all relevant data and documents needed to do the
agreed-upon work. Failure to receive such support in a timely manner could
negatively impact our ability to fulfill the scope requirements described above.

Project Management:

I will report to you, as the Chief Executive Officer and to the Board of
Directors of the Company, and I will accept instructions from you and the Board,
respectively. 

Management Functions:

As a condition to my performing the services described above, you agree to:

•     Make all management decisions and perform all management functions,
including determining account codings and approving all proposed journal
entries;

•     Evaluate the adequacy and results of the services performed;

•     Accept responsibility for the results of the services, including decisions
regarding the implementation of any recommendations provided by us; and

•     Establish and maintain internal controls as well as monitoring ongoing
activities. 

--------------------------------------------------------------------------------



 

 

You agree that your management and employees are responsible for the accuracy
and reliability of information provided to me, the proper recording of
transactions in the records, the safekeeping of assets, and the accuracy of the
financial statements. I have no responsibility to identify and communicate
deficiencies or material weaknesses in your internal controls as part of this
engagement, although should I become aware of any deficiencies or weaknesses, I
will inform you.

CPA Firm Responsibilities

I will perform my services in accordance with the Statement on Standards for
Consulting Services and the Code of Professional Conduct issued by the American
Institute of Certified Public Accountants.  Such services are not intended to
represent an audit, examination, attestation, special report or agreed-upon
procedures engagement as those services are defined in AICPA literature
applicable to such engagements. Accordingly, these services will not result in
the issuance of a written communication to third parties by Jeffrey A. May P. C.
regarding financial data or internal controls, or expressing a conclusion or any
other form of assurance.

This engagement is limited to the professional services outlined above. Jeffrey
A. May P. C., in its sole professional judgment, reserves the right to refuse to
take any action that may be construed as making management decisions or
performing management functions on your behalf. However, I may provide advice
and recommendations to assist management in performing its functions and making
decisions.

The above professional services will be performed based on information you
provide to me. I will not verify or audit this information. You understand that
I do not guarantee the results of any analysis that I may undertake, and agree
that any report or analysis I provide represents my professional conclusion
based on the data provided to me. I cannot guarantee its accuracy or
completeness. 

My engagement does not include any procedures designed to detect errors, fraud,
or theft. Therefore, my engagement cannot be relied upon to disclose such
matters. Although should I become aware of any deficiencies or weaknesses I will
inform you.

Fees and Billings

Fees for the services outlined above will be billed monthly at the flat fee of
$11,000 per month, plus out-of-pocket expenses.  Invoices will be billed monthly
and will be due within ten days of invoice date.

The Company will issue 1,200,000 warrants, to vest quarterly over two years in
eight equal installments, using a strike price of the average closing price from
the five trading days before this agreement.

I will provide this service at your Bothell office one full business day per
week on a day that is mutually agreeable to both parties.  

If payment is not received by the due date, you will be assessed interest
charges of  1.5% per month on the unpaid balance starting the month after
invoice was originally due. I reserve the right to suspend or terminate my work
for non-payment of fees. If my work is suspended or terminated, you agree that I
will not be responsible for your failure to meet governmental and other
deadlines, for any penalties or interest that may be assessed against you
resulting from the failure to meet such deadlines, and for any other damages
(including, but not limited to, consequential, indirect, lost profits, or
punitive damages) incurred as a result of the suspension or termination of my
services.

--------------------------------------------------------------------------------

 

Additional Services

You may request that I perform additional services not contemplated by this
engagement letter or the Proposal. If this occurs, I will communicate with you
regarding the scope and estimated cost of these additional services. Engagements
for additional services may necessitate that I amend this letter or issue a
separate engagement letter or addendum to this engagement letter to reflect the
obligations of both parties. In the absence of any other written communications
from me documenting additional services, my services will be limited to and
governed by the terms of this engagement letter.

Electronic Data Communication and Storage and Use of Third Party Service
Provider

In the interest of facilitating my services to your company, I may send data
over the Internet, store electronic data via computer software applications
hosted remotely on the Internet, or allow access to data through third-party
vendors secured portals or clouds. Electronic data that is confidential to your
company may be transmitted or stored using these methods. I may use third-party
service providers to store or transmit this data, such as providers of
accounting software. In using these data communication and storage methods, my
firm employs measures designed to maintain data security. I will use reasonable
efforts to keep such communications and data access secure in accordance with my
obligations under applicable laws and professional standards. I also require all
of my third-party vendors to do the same. 

You recognize and accept that I have no control over the unauthorized
interception or breach of any communications or data once it has been sent or
has been subject to unauthorized access, notwithstanding all reasonable security
measures employed by me or my third-party vendors. You consent to my use of
these electronic devices and applications and submission of confidential client
information to third-party service providers during this engagement. 

To enhance my services to you, I will use Dropbox, a collaborative, virtual
workspace in a protected, online environment. Dropbox allows for real-time
collaboration across geographic boundaries and time zones and allows Jeffrey A.
May, P. C. and you to share data, engagement information, knowledge, and
deliverables in a protected environment. You agree that Jeffrey A. May P. C. has
no responsibility for the activities of Dropbox and agree to indemnify and hold
Jeffrey A. May P. C. harmless with respect to any and all claims arising from or
related to the operation of Dropbox. 

Termination and Other Terms

This agreement can be terminated by either party with 30 days written notice.

You agree that any claim arising out of this engagement letter shall be
commenced within one year of the delivery of the work product to you, regardless
of any longer period of time for commencing such claim as may be set by law.

 

 

--------------------------------------------------------------------------------



 

 

I reserve the right to withdraw from this engagement without completing my
services for any reason, including, but not limited to, if you fail to comply
with the terms of this engagement letter or as I determine professional
standards require.

If any portion of this engagement letter is deemed invalid or unenforceable,
said finding shall not invalidate the remainder of the terms set forth in this
engagement letter.

At the completion of my engagement, the original source documents will be
returned to you. Workpapers and other documents created by me are my property.
Such original workpapers will remain in my control, and copies are not to be
distributed without my prior written consent.

Timing of Engagement

I shall begin work under this new engagement letter as soon as practicable in
April 2016, with the “effective date” being April 15, 2016, and request a signed
copy of this engagement letter within 10 days of your receipt of this letter. My
services will conclude upon the end of September 2016.

 Indemnification

Mandatory Indemnification. The Company shall indemnify Jeffrey A. May (the
“Indemnitee”) from:

1. Third Party Actions. If the Indemnitee is a person who was or is a party or
is threatened to be made a party to any proceeding (other than an action by or
in the right of the Company) by reason of the fact that he or she is or was an
agent of the Company, or by reason of anything done or not done by him or her in
any such capacity, against any and all expenses and liabilities of any type
whatsoever (including, but not limited to, judgments, fines, ERISA excise taxes
or penalties, and amounts paid in settlement) actually and reasonably incurred
by him or her in connection with the investigation, defense, settlement or
appeal of such proceeding if he or she acted in good faith and in a manner he or
she reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his or her conduct was unlawful; and

2. Derivative Actions. If the Indemnitee is a person who was or is a party or is
threatened to be made a party to any proceeding by or in the right of the
Company to procure a judgment in its favor by reason of the fact that he or she
is or was an agent of the Company, or by reason of anything done or not done by
him or her in any such capacity, against any amounts paid in settlement of any
such proceeding and all expenses actually and reasonably incurred by him or her
in connection with the investigation, defense, settlement, or appeal of such
proceeding if he or she acted in good faith and in a manner he or she reasonably
believed to be in or not opposed to the best interests of the Company; except
that no indemnification under this subsection shall be made in respect of any
claim, issue or matter as to which such person shall have been finally adjudged
to be liable to the Company after the time for an appeal has expired by a court
of competent jurisdiction due to willful misconduct of a culpable nature in the
performance of his or her duty to the Company unless and only to the extent that
the Court of Chancery or the court in which such proceeding was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, such person is fairly and reasonably
entitled to indemnity for such amounts which the Court of Chancery or such other
court shall deem proper; and

 

--------------------------------------------------------------------------------



 

3. Actions Where Indemnitee is Deceased. If the Indemnitee is a person who was
or is a party or is threatened to be made a party to any proceeding by reason of
the fact that he or she is or was an agent of the Company, or by reason of
anything done or not done by him or her in any such capacity, against any and
all expenses and liabilities of any type whatsoever (including, but not limited
to, judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) actually and reasonably incurred by him or her in connection with
the investigation, defense, settlement or appeal of such proceeding if he or she
acted in good faith and in a manner he or she reasonably believed to be in or
not opposed to the best interests of the Company, and prior to, during the
pendency or after completion of such proceeding the Indemnitee is deceased,
except that in a proceeding by or in the right of the Company no indemnification
shall be due under the provisions of this subsection in respect of any claim,
issue or matter as to which such person shall have been finally adjudged to be
liable to the Company after the time for an appeal has expired, by a court of
competent jurisdiction due to willful misconduct of a culpable nature in the
performance of his or her duty to the Company, unless and only to the extent
that the Court of Chancery or the court in which such proceeding was brought
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, such person is fairly and
reasonably entitled to indemnity for such amounts which the Court of Chancery or
such other court shall deem proper; and

4. Exception for Amounts Covered by Insurance. Notwithstanding the foregoing,
the Company shall not be obligated to indemnify the Indemnitee for expenses or
liabilities of any type whatsoever (including, but not limited to, judgments,
fees, ERISA excise taxes or penalties, and amounts paid in settlement) which
have been paid directly to Indemnitee under D&O Insurance.

5. Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
expenses or liabilities of any type whatsoever (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) incurred by him or her in the investigation, defense, settlement or
appeal of a proceeding but not entitled, however, to indemnification for all of
the total amount thereof, the Company shall nevertheless indemnify the
Indemnitee for such total amount except as to the portion thereof to which the
Indemnitee is not entitled.

6. Mandatory Advancement of Expenses. Subject to Section 10 below, the Company
shall advance all expenses incurred by the Indemnitee in connection with the
investigation, defense, settlement or appeal of any proceeding to which the
Indemnitee is a party or is threatened to be made a party by reason of the fact
that the Indemnitee is or was an agent of the Company or by reason of anything
done or not done by him or her in any such capacity. Indemnitee hereby
undertakes to repay such amounts advanced only if, and to the extent that, it
shall ultimately be determined that the Indemnitee is not entitled to be
indemnified by the Company as authorized hereby. The advances to be made
hereunder shall be paid by the Company to the Indemnitee within twenty (20) days
following delivery of a written request therefor by the Indemnitee to the
Company.

 

--------------------------------------------------------------------------------



 

 

7. Notice and Other Indemnification Procedures.

(a) Promptly after receipt by the Indemnitee of notice of the commencement of or
the threat of commencement of any proceeding, the Indemnitee shall, if the
Indemnitee believes that indemnification with respect thereto may be sought from
the Company under this Agreement, notify the Company of the commencement or
threat of commencement thereof.

(b) If, at the time of the receipt of a notice of the commencement of a
proceeding pursuant to Section 7(a) hereof, the Company has D&O Insurance in
effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

(c) In the event the Company shall be obligated to advance the expenses for any
proceeding against the Indemnitee, the Company, if appropriate, shall be
entitled to assume the defense of such proceeding, with counsel approved by the
Indemnitee, upon the delivery to the Indemnitee of written notice of its
election so to do. After delivery of such notice, approval of such counsel by
the Indemnitee and the retention of such counsel by the Company, the Company
will not be liable to the Indemnitee under this Agreement for any fees of
counsel subsequently incurred by the Indemnitee with respect to the same
proceeding, provided that (i) the Indemnitee shall have the right to employ his
or her counsel in any such proceeding at the Indemnitee’s expense; and (ii) if
(A) the employment of counsel by the Indemnitee has been previously authorized
by the Company, (B) the Indemnitee shall have reasonably concluded that there
may be a conflict of interest between the Company and the Indemnitee in the
conduct of any such defense or (C) the Company shall not, in fact, have employed
counsel to assume the defense of such proceeding, the fees and expenses of the
Indemnitee’s counsel shall be at the expense of the Company.

8. Determination of Right to Indemnification.

(a) To the extent the Indemnitee has been successful on the merits or otherwise
in defense of any proceeding referred to in Section 4(a), 4(b) or 4(c) of this
Agreement or in the defense of any claim, issue or matter described therein, the
Company shall indemnify the Indemnitee against expenses actually and reasonably
incurred by him or her in connection therewith.

(b) In the event that Section 8(a) is inapplicable, the Company shall also
indemnify the Indemnitee unless, and only to the extent that, the Company shall
prove by clear and convincing evidence to a forum listed in Section 8(c) below
that the Indemnitee has not met the applicable standard of conduct required to
entitle the Indemnitee to such indemnification.

(c) The Indemnitee shall be entitled to select the forum in which the validity
of the Company’s claim under Section 8(b) hereof that the Indemnitee is not
entitled to indemnification will be heard from among the following:

(1) A quorum of the Board consisting of directors who are not parties to the
proceeding for which indemnification is being sought;

(2) The stockholders of the Company;

--------------------------------------------------------------------------------

(3) Legal counsel selected by the Indemnitee and reasonably approved by the
Board, which counsel shall make such determination in a written opinion;

(4) A panel of three arbitrators, one of whom is selected by the Company,
another of whom is selected by the Indemnitee and the last of whom is selected
by the first two arbitrators so selected.

(d) As soon as practicable, and in no event later than 30 days after written
notice of the Indemnitee’s choice of forum pursuant to Section 8(c) above, the
Company shall, at its own expense, submit to the selected forum in such manner
as the Indemnitee or the Indemnitee’s counsel may reasonably request, its claim
that the Indemnitee is not entitled to indemnification; and the Company shall
act in the utmost good faith to assure the Indemnitee a complete opportunity to
defend against such claim.

(e) Notwithstanding a determination by any forum listed in Section 8(c) hereof
that the Indemnitee is not entitled to indemnification with respect to a
specific proceeding, the Indemnitee shall have the right to apply to the Court
of Chancery of Delaware, the court in which that proceeding is or was pending or
any other court of competent jurisdiction, for the purpose of enforcing the
Indemnitee’s right to indemnification pursuant to the Agreement.

(f) The Company shall indemnify the Indemnitee against all expenses incurred by
the Indemnitee in connection with any hearing or proceeding under this Section 8
involving the Indemnitee and against all expenses incurred by the Indemnitee in
connection with any other proceeding between the Company and the Indemnitee
involving the interpretation or enforcement of the rights of the Indemnitee
under this Agreement unless a court of competent jurisdiction finds that each of
the material claims and/or defenses of the Indemnitee in any such proceeding was
frivolous or not made in good faith.

9. Limitation of Actions and Release of Claims. No proceeding shall be brought
and no cause of action shall be asserted by or on behalf of the Company or any
subsidiary against the Indemnitee, his or her spouse, heirs, estate, executors
or administrators after the expiration of one year from the act or omission of
the Indemnitee upon which such proceeding is based; however, in a case where the
Indemnitee fraudulently conceals the facts underlying such cause of action, no
proceeding shall be brought and no cause of action shall be asserted after the
expiration of one year from the earlier of (i) the date the Company or any
subsidiary of the Company discovers such facts, or (ii) the date the Company or
any subsidiary of the Company could have discovered such facts by the exercise
of reasonable diligence. Any claim or cause of action of the Company or any
subsidiary of the Company, including claims predicated upon the negligent act or
omission of the Indemnitee, shall be extinguished and deemed released unless
asserted by filing of a legal action within such period. This Section 9 shall
not apply to any cause of action which has accrued on the date hereof and of
which the Indemnitee is aware on the date hereof, but as to which the Company
has no actual knowledge apart from the Indemnitee’s knowledge.

 

--------------------------------------------------------------------------------



 

 

10. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

(a) Claims Initiated by Indemnitee. To indemnify or advance expenses to the
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under
Section 145, but such indemnification or advancement of expenses may be provided
by the Company in specific cases if the Board of Directors finds it to be
appropriate; or

(b) Lack of Good Faith. To indemnify the Indemnitee for any expenses incurred by
the Indemnitee with respect to any proceeding instituted by the Indemnitee to
enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by the Indemnitee in such
proceeding was not made in good faith or was frivolous; or

(c) Unauthorized Settlements. To indemnify the Indemnitee under this Agreement
for any amounts paid in settlement of a proceeding unless the Company consents
to such settlement; or

(d) Claims by the Company for Willful Misconduct. To indemnify or advance
expenses to the Indemnitee under this Agreement for any expenses incurred by the
Indemnitee with respect to any proceeding or claim brought by the Company
against the Indemnitee for willful misconduct, unless a court of competent
jurisdiction determines that each of such claims was not made in good faith or
was frivolous; or

(e) Section 16(b). To indemnify Indemnitee for expenses and the payment of
profits arising from the purchase and sale by Indemnitee of securities in
violation of Section 16(b) of the Securities Exchange Act of 1934, as amended,
or any similar successor statute; or

(f) Willful Misconduct. To indemnify the Indemnitee on account of the
Indemnitee’s conduct which is finally adjudged to have been knowingly fraudulent
or deliberately dishonest, or to constitute willful misconduct; or

(g) Unlawful Indemnification. To indemnify the Indemnitee if a final decision by
a court having jurisdiction in the matter shall determine that such
indemnification is not lawful; or

(h) Forfeiture of Certain Bonuses and Profits. To indemnify Indemnitee for the
payment of amounts required to be reimbursed to the Company pursuant to Section
304 of the Sarbanes-Oxley Act of 2002, as amended, or any similar successor
statute.



--------------------------------------------------------------------------------



Entire Agreement

This engagement letter, and the Proposal, encompasses the entire agreement of
the parties and supersedes all previous understandings and agreements between
the parties, whether oral or written. Any modification to the terms of this
engagement letter must be made in writing and signed by both parties.

I appreciate the opportunity to be of service to you. Please sign and date the
enclosed copy of this engagement letter and return it, within 10 days of your
receipt of it, to acknowledge your agreement with the terms of this engagement.

Very truly yours,

/s/ Jeffrey May   

Jeffrey May

President

Jeffrey A. May, P. C.


ACCEPTED:

/s/ Gerard D’Couto  

Gerard D'Couto

Chief Executive Officer

Neah Power Systems, Inc

Date: April 15, 2016


 